DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/18/21 have been fully considered but they are not persuasive.
On page 5 regarding drawing objections Applicant argues amendments overcome the drawings of record. 
The Examiner respectfully agrees and withdraws outstanding drawing objections.
On pages 5-6 regarding 112 rejections Applicant argues a person of ordinary skill understands “how to apply such terms essentially in accordance with their plain meaning in the art and further in view of the specification and drawings”. Applicant argues the thin sheeted material is clarified to be “placed under a sole of a user’s foot and fit within a shoe” which Applicant argues gives a person of ordinary skill the ability to understand what is meant by such term. 
The Examiner respectfully disagrees, noting the claim requires the Examiner to evaluate a plantar element “of a rigid, thin-sheeted material”. This material is not specified or described in a way so as to allow the Examiner to determine what that material is. For example, how thin must the sheeted material be? How rigid must the material be to meet the boundaries of the claim? The Examiner notes that while Applicant has indicated that the element is “configured to be placed under a sole of a material this is.
On page 6 regarding 112 rejections Applicant argues the term “infinitely” denotes a continuous adjustment whereby “any position between the minimum and maximum distances may be achieved, as opposed to discrete or limited positioning at only certain distances”. Applicant argues the phrase is amended to allow “continuous” adjustment.
The Examiner respectfully agrees that the term “continuously” clarifies the meaning of the claim, but notes that Applicant’s understanding of what it means is much narrower than the Examiner understands the word “continuously” to mean. Merriam-Webster defines “continuous” as “marked by uninterrupted extension in space, time or sequence”. In other words, if the element is adjustable between the two distances, uninterrupted by time the requirements of the claim are met. See the rejection below. 
On pages 6-7 regarding prior art rejections Applicant argues amendments overcome the rejection of record. 
On pages 8-9 Applicant argues the claims are allowable over prior art which is not yet applied (Goldfarb, Battison). Applicant argues Goldfarb does not “operate to adjust the positioning of the exoskeleton components” and Battison has a “does not operate as claimed to move the cam lock device to perform the adjustment of the position of the AFP”. 
The Examiner respectfully disagrees noting that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicant 
On page 10 regarding prior art rejections Applicant argues their device has a foot portion designed to be positioned “inside a shoe” as opposed to outside a shoe, whereas Shimada includes an “over-the-shoe” configuration as opposed the instant invention.  
The Examiner respectfully notes that the ability of something to fit within a shoe depends entirely upon the size and shape of a shoe, and doesn’t exactly say anything with precision about the size or dimensions of the thing itself. See the rejection below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “leg element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for claiming the plantar element is made of a “thin-sheeted material” since it is unclear what it means to be “thin-sheeted”. Further, the Examiner notes no explanation in the specification as regards what a “thin-sheeted material” might 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US 20100036302 A1), hereinafter known as Shimada in view of Wiggin et al. (US 20130046218 A1), hereinafter known as Wiggin, further in view of Goldfarb et al. (US 20130197408 A1) hereinafter known as Goldfarb, further in view of Battiston et al. (US 4640301 A), hereinafter known as Battiston.
Regarding claim 1 Shimada discloses a wearable robotic device (Abstract, Figure 1) comprising:
a thigh assembly (Figure 1 item 20) having a first attachment device to secure the thigh assembly to a user’s thigh (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Shimada was considered  
a lower leg assembly (Figure 1 item 40) rotatably coupled to the thigh assembly at a knee joint (Figure 1 item 60), the lower leg assembly including: 
a second attachment device to secure the lower leg assembly to the user’s lower leg (This is also stated as an “intended use” of the lower leg retention system (see explanation above). See also [0040]-[0043] and straps Figure 1 item 205),
a rigid plantar element (Figure 1 item 72), and 
a rigid leg element (Figure 1 item 74) having a lower portion rigidly connected to and extending upward from the plantar element (Figure 1 shows item 72 and 74 bolted together rigidly together), 
wherein the lower portion of the leg element and the plantar element are adjustably coupled to an upper part of the leg element and wherein a distance between the knee joint and the plantar element is adjustable (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Shimada discloses (as detailed above) all the structural limitations 
and a housing (Figure 1 item 102),
but is silent with regards to the housing being located on the lower leg assembly,
and a cam lock device and a manually operated lever which adjustably couple the lower portion of the leg element and plantar element and adjust the distance therebetween.
However, regarding claim 1 Wiggin teaches a robotic device which has a housing for electronics present on the lower leg (Figure 1 item 110). Shimada and Wiggin are involved in the same field of endeavor, namely robotic lower limb devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Shimada by having the housing present on the lower leg such as is taught by Wiggin, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner notes that positioning of electronics (within housings) at any location on a robotic device would have occurred as obvious to the person of ordinary skill in the art at the time the invention was filed. 
claim 1, Goldfarb teaches an orthotic which has two structural parts which are connected together, including a leg element including and a lock device (Figure 5b item 528) and a manually operable lever coupled to the lock device (Figure 5b item 526), 
wherein the lock device is operable by the manually operated lever ([0047]),
so that the Combination teaches that a position of the plantar element relative to the leg element is adjustable by operation of the lever to adjust the ankle-foot orthosis (Figure 5b; [0046]-[0047]). Shimada and Goldfarb are involved in the same field of endeavor, namely orthotic leg devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the orthotic of Shimada to include a quick-connect to connect the structural parts of Shimada, such as is taught by Goldfarb since this type of connection allows easy doffing and donning of the orthotic, to enable a user to more easily get in/out of the device, thus easing use.
Further regarding claim 1 Battiston teaches that cam-lock devices are can be operated by levers as quick-disconnect locks (Abstract; Column 2 lines 40-45) (the movement of which cam locks are of course, essential to the cam lock by nature as this is how they function). Shimada and Battiston are involved in the same field of endeavor, namely walking assist devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the locking mechanism of the Shimada Wiggin Goldfarb Combination by utilizing any lock known in the art for quick-disconnecting, including one with a 
Regarding claim 2 the Shimada Wiggin Goldfarb Battison Combination teaches the device of claim 1 substantially as is claimed,
wherein Shimada further discloses the plantar element is made of a thin-sheeted material (Figure 1) that is configured to be placed under a sole of a user’s foot and fit within a shoe (this is stated as an “intended use” of the element which the element of Shimada is considered capable of doing, notably since this depends entirely upon the shape/size of a shoe).
Regarding claim 3 the Shimada Wiggin Goldfarb Battison Combination teaches the device of claim 1 substantially as is claimed,
wherein Shimada further discloses the leg element is made of a thin-sheeted material (Figure 1).
Regarding claim 4 the Shimada Wiggin Goldfarb Battison Combination teaches the device of claim 1 substantially as is claimed,
wherein Goldfarb teaches the thigh assembly (Figure 5b item 108) and a lower leg assembly (Figure 5b item 106) are coupled by a quick-connector coupler (Figure 5b item 112).
Regarding claim 5 the Shimada Wiggin Goldfarb Battison Combination teaches the device of claim 4 substantially as is claimed,
wherein Shimada further discloses the distance between the housing and the plantar element is continuously adjustable between minimum and maximum distances ([0041] the length of the vertical bar 42 (i.e. the connection between the lower portion 74 (connected to portion 42b) and upper portion 42a (connected to first portion 94), is adjustable by bolts, to a maximum distance (bolt or sequence”, and the two elements are adjustable between the two distances in a manner uninterrupted by time, the boundaries of the claim have been met), and 
wherein Goldfarb further teaches the quick-connect coupler comprises a first portion (Figure 5b item 112) and a second portion (Figure 5b item 506) that are drawn together during a coupling operation (this appears to be reciting an intended use of the claimed device (see explanation in the rejection to claim 1 above).  The two portions are understood to be capable of being “drawn together” if a user performs a coupling operation as is claimed ([0046]).).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dixon et al. (US 20160310731 A1) and Tong et al. (US 20160331560 A1) both recite exoskeleton devices which includes plate elements which fit within a shoe.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/22/21